DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Saralino (34,243) / Mr. Nick Mihalic (69,678) on February 9, 2022.
The application has been amended as follows: 
1.	A shutter configured to open and close a cylindrical passage through which an air current flows from upstream to downstream, the shutter comprising:
a main body in which a front face of the main body is located upstream of a back face of the main body in the cylindrical passage when the shutter is in a closed state to close the cylindrical passage, the main body having a substantially circular plate shape; and
a shaft bearing configured to be rotatably engaged with a shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the 
the main body including:
a main-passage-side end located inside the main passage in the closed state; 
a sub-passage-side end located in the sub-passage in the closed state; and
a bent portion bent at the main-passage-side end in a direction from a back face side to a front face side,
wherein a first cross-section of the main body, the first cross-section being taken along a parting plane parallel to the shaft, has a circular arc shape projecting in a direction from the front face side to the back face side,
wherein, in a vertical cross-section of the main body, the vertical cross-section being taken along a parting plane perpendicular to the shaft, the main body further includes:
a short side arranged inside the sub-passage in the closed state;
a long side arranged inside the main passage in the closed state;
a connection side connecting the short side with the long side; and
a curve side, corresponding to the bent portion, formed at the main-passage-side end of the main body 
wherein the connection side includes:

a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face.

2.	(Canceled)

3.	(Not amended)

4.	The shutter according to claim 3,
wherein the main body has a shutter length equal to a distance from a sub-passage-side endmost portion to a main-passage-side endmost portion in the closed state,
the long side, having a first level, is located rearward of the short side having a second level, and the long side and the short side having a level difference that is 5% or less of the shutter length.

5.	The shutter according to claim 1,
wherein, in a projected figure of the first cross-section toward the main-passage-side end of the main body from [[a]] the sub-passage-side end of the main body, the front face includes:
a first projected-figure end located close to the front face side and formed by the bent portion; and

the first projected-figure end being located closer to the front face side than the second projected-figure end.

6.	The shutter according to claim 1,
wherein a tangent at a main-passage-side endmost portion is at a right angle to an extension line extended from the long side.

7.	The shutter according to claim 1,
wherein the main body has a shutter length equal to a distance from a sub-passage-side endmost portion to a main-passage-side endmost portion, and
 the curvature radius of the curve side is 3% or more and 10% or less of the shutter length.

8.	(Canceled) 

9.	(Not amended)

10.	An air blower, comprising:
a cylindrical passage;
a shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the cylindrical passage is open; 
a shutter configured to open and close the cylindrical passage through which an air current flows from upstream to downstream, the shutter being rotatable engaged with the shaft, the shutter comprising:
a main body in which a front face of the main body is located upstream of a back face of the main bod in the cylindrical passage when the shutter is in a closed state to close the cylindrical passage, the main body having a substantially circular plate shape; and
a shaft bearing configured to be rotatably engaged with the shaft configured to divide the cylindrical passage into the main passage and the sub-passage when the shutter is in an open state to open the cylindrical passage, the sub-passage having a cross-sectional area smaller than a cross-sectional area of the main passage,
the main body including:
a main-passage-side end located inside the main passage in the closed state; 
a sub-passage-side end located in the sub-passage in the closed state; and 
a bent portion bent at the main-passage-side end in a direction from a back face side to a front face side,
wherein a first cross-section of the main body, the first cross-section being taken along a parting plane parallel to the shaft, has a circular arc shape projecting in a direction from the front face side to the back face side,
wherein, in a vertical cross-section of the main body, the vertical cross-section being taken along a parting plane perpendicular to the shaft, the main body further includes:
a short side arranged inside the sub-passage in the closed state;
a long side arranged inside the main passage in the closed state;
a connection side connecting the short side with the long side; and
a curve side, corresponding to the bent portion, formed at the main-passage-side end of the main body, a length of a curvature radius of the curve side being less than a length of the long side; 
wherein the connection side includes:
a sub-passage-side bowed portion located on a short-side side and bowed in a direction from the back face to the front face; and
a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face; and
an air blowing unit configured to blow air toward the shutter from the upstream side of the cylindrical passage under constant airflow rate control.


a main body in which a front face of the main body is located upstream of a back face of the main body in the cylindrical passage when the shutter is in a closed state to close the cylindrical passage, the main body having a substantially circular plate shape; and
a shaft bearing configured to be rotatably engaged with a shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the shutter is in an open state to open the cylindrical passage, the sub-passage having a cross-sectional area smaller than a cross-sectional area of the main passage,
the main body including:
a main-passage-side end located inside the main passage in the closed state;
a sub-passage-side end located in the sub-passage in the closed state; and 
a bent portion bent at the main-passage-side end in a direction from a back face side to a front face side,
wherein a first cross-section of the main body, the first cross-section being taken along a parting plane parallel to the shaft, has a circular arc shape projecting in a direction from the front face side to the back face side,
wherein, in a vertical cross-section of the main body, the vertical cross-section being taken along a parting plane perpendicular to the shaft, the main body further includes:

a long side arranged inside the main passage in the closed state;
a connection side connecting the short side with the long side; and
a curve side corresponding to the bent portion formed at the main-passage-side end ;
wherein the connection side includes:
a sub-passage-side bowed portion located on a short-side side and bowed in a direction from the back face to the front face; and
a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face.

Claims 2 and 8 are cancelled.

Allowable Subject Matter
Claims 1, 3 – 7, 9, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly, wherein the connection side includes:
a sub-passage-side bowed portion located on a short-side side and bowed in a direction from the back face to the front face; and
a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face. 
The closes prior art, Kreij (US 4,480,815) discloses a shutter (fig 3) configured to open and close a cylindrical passage (23) through which an air current flows from upstream to downstream, the shutter comprising:
a main body (25) in which a front face of the main body is located upstream of a back face of the main body in the cylindrical passage (col 1, ln 6: “through-duct with a round cross-section”) when the shutter is in a closed state to close the cylindrical passage, the main body having a substantially circular plate shape (col 6, lns 46 – 68); and
a shaft bearing (at V’) configured to be rotatably engaged with a shaft configured to divide the cylindrical passage into a main passage and a sub-passage when the shutter is in an open state to open the cylindrical passage, the sub-passage having a cross-sectional area smaller than a cross-sectional area of the main passage,
	the main body including:
	a main-passage-side end (annotated, below) located inside the main passage in the closed state; 
	a sub-passage-side end located in the sub-passage in the closed state; and 
a bent portion bent (annotated, below) at the main-passage-side end in a direction from a back face side to a front face side,



    PNG
    media_image1.png
    734
    1221
    media_image1.png
    Greyscale

wherein, in a vertical cross-section of the main body, the vertical cross-section being taken along a parting plane perpendicular to the shaft, the main body further includes:
a short side arranged inside the sub-passage in the closed state;
a long side arranged inside the main passage in the closed state;
a connection side connecting the short side with the long side; and
a curve side (“toroid segment S’1”), corresponding to the bent portion, formed at the main-passage-side end of the main body (col 7, lns 1 - 19), a length apparent); 
	wherein the connection side includes:
	a sub-passage-side bowed portion located on a short-side side and bowed in a direction from the back face to the front face; and
	a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face. 
However Kreij (US 4,480,815) fails to disclose the above limitations of wherein the connection side includes:
	a sub-passage-side bowed portion located on a short-side side and bowed in a direction from the back face to the front face; and
	a main-passage-side bowed portion located on a long-side side and bowed in a direction from the front face to the back face. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762